MONTGOMERY, Judge.
Following a bench trial on February 18, 1993, Richard Detherage (Defendant) was convicted of possession of a controlled substance, lysergic acid diethylamide (LSD), § 195.202, RSMo Supp.1993. On April 1, 1993, the trial court sentenced Defendant to a two-year prison term, suspended imposition of that sentence, and placed Defendant on five years of supervised probation. Defendant appeals the conviction. This Court dismisses the appeal.
Defendant’s single point relied on pertains to the trial court’s refusal to suppress the LSD seized from Defendant and evidence of certain statements he made following his arrest. However, a defendant may not appeal from a conviction in which imposition of sentence was suspended, because a suspended imposition of sentence is not a final appeal-able judgment as required by § 547.070, RSMo 1986. State v. Lynch, 679 S.W.2d 858, 860 (Mo. banc 1984); State v. Hanners, 827 S.W.2d 273, 274 (Mo.App.1992); State v. Sandbothe, 750 S.W.2d 664, 665-66 (Mo.App.1988). Accordingly, we dismiss this appeal.
PARRISH, C.J., and SHRUM, J., concur.